DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Claims include reference numbers throughout each claims. Please remove the numbers and associated parentheses.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Support means” in claim 1. The claim does not provide any structure as to what “support means” are. The examiner has looked to paragraph 0024-0026 which recites that “these support means 15 comprise, for example, bicycle and motorcycle handles, supports for fitness machines, supports inside the cabin of a vehicle or wearable accessories.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites acquiring an ECG signal and a PPG signal but only requires the processing means to determine systolic and diastolic arterial pressure from a systolic and diastolic arterial pressure module. Therefore, it is unclear as to why the ECG signal and PPG signals are being taken and if they serve any purposes in determining the systolic and diastolic arterial pressure or not. 
Claim 1 recites “said telematic device” in line . It is unclear if this is the same as “at least one telematics device” or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " comprising support means (15) which can be associated with said subject ". The claim has not required the support means to be associated with the subject. It is unclear how the support means would be utilized if not associated with the subject. Suggested language, “configured to be”.
Claim 1 recites the limitation “which can be transmitted to at least one telematics device”. The claim only requires that the parameter “can be transmitted” and does not require it to be transmitted. It is unclear what would function, if anything this system serves to provide if the parameter is not transmitted. 
Claim 2 recites the limitation “the cardiac axis" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a vital physiological parameter" in 2. It is unclear if this is the same as claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a vital physiological parameter" in 2. It is unclear if this is the same as claim 1 or claim 5 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a vital physiological parameter" in 2. It is unclear if this is the same as claims 1, 5, or 6 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a vital physiological parameter" in 2. It is unclear if this is the same as claims 1, 5, 6 or 7 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 appears to be missing a critical step. Claim 9 recites acquiring an ECG signal and a PPG signal but only requires the processing means to determine systolic and diastolic arterial pressure from a systolic and diastolic arterial pressure module. Therefore, it is unclear as to why the ECG signal and PPG signals are being taken and if they serve any purposes in determining the systolic and diastolic arterial pressure or not.
Claim 9 recites “vital physiological parameters”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a vital physiological parameter" in 2. It is unclear if this is the same as claims 9 or not.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20120029320 granted to Watson et al. (hereinafter “Watson” – Provided on IDS).
Regarding claim 1, Watson discloses a system for detecting vital physiological parameters of a subject (e.g. Abstract, para 0043), comprising support means  which can be associated with said subject (e.g. figs 2a-b) and are connected to acquisition means configured to acquire synchronously an ECG signal and a PPG signal of said subject (e.g. para 0074 discusses including a PPG signal and one or more ECG signal), and processing means  which are connected to said acquisition means (e.g. fig. 2a, para 0081), said processing means comprising a systolic and diastolic arterial pressure module (e.g. para 0102 “one weighted DPTT may be used to calculate a patient's systolic blood pressure, while another weighted DPTT may be used to calculate a patient's diastolic blood pressure”) configured to calculate a vital physiological parameter related to systolic and diastolic arterial pressure, which can be transmitted to at least one telematic device (e.g. para 0079) by way of transceiver means configured to transmit said vital physiological parameter toward said telematic device (e.g. para 0079).  

Regarding claim 2, Watson discloses the system according to claim 1, characterized in that said support means are shaped to allow said subject to place parts of the body, arranged symmetrically with respect to the cardiac axis, on said support means (e.g. fig. 2a).

Regarding claim 3, Watson discloses the system according to claim 1 or 2, characterized in that said acquisition means comprise at least one electrocardiac acquisition card which is adapted to acquire said ECG signal of said subject (e.g. para 0074, it is noted that the claim does not require any details as to the “acquisition card”).  

Regarding claim 4, Watson discloses the system (1) according to any one of the preceding claims, characterized in that said acquisition means (20) comprise at least one photoplethysmographic card (35) which is adapted to acquire said PPG signal of said subject (e.g. para 0074, it is noted that the claim does not require any details as to the “acquisition card”).    

Regarding claim 5, Watson discloses the system (1) according to any one of the preceding claims, characterized in that said processing means (40) comprise a cardiac module (41) which is configured to calculate a vital physiological parameter related to the heart rate (e.g. para 0074).  

Regarding claim 6, Watson discloses the system (1) according to any one of the preceding claims, characterized in that said processing means (40) comprise a respiration module (42) configured to calculate a vital physiological parameter related to the breathing rate (e.g. para 0105).  

 

Regarding claim 8, Watson discloses the system according to any one of the preceding claims, characterized in that said processing means comprise an arterial oxygenation module which is configured to calculate a vital physiological parameter related to arterial oxygenation (e.g. para 0024).  

Regarding claim 9, Watson discloses a method for detecting the vital physiological parameters of a subject (e.g. Abstract, para 0043), comprising the steps of: - acquiring synchronously an ECG signal and a PPG signal of said subject (e.g. para 0074 discusses including a PPG signal and one or more ECG signal) by way of acquisition means (e.g. para 0074); - calculating a vital physiological parameter related to systolic and diastolic arterial pressure by means of a systolic and diastolic arterial pressure module (e.g. para 0102 “one weighted DPTT may be used to calculate a patient's systolic blood pressure, while another weighted DPTT may be used to calculate a patient's diastolic blood pressure”); - transmitting said vital physiological parameter related to systolic and diastolic arterial pressure toward a telematic device by way of transceiver means (e.g. para 0079).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of US Pat Pub No 20140142445 granted to Banet et al. (hereinafter “Banet” – provided on IDS)
Regarding claim 7, Watson discloses the system according to any one of the preceding claims, but fails to disclose characterized in that said processing means comprise a thermal module configured to calculate a vital physiological parameter related to body temperature. Banet teaches a method and apparatus for measuring a patient’s body parameters and teaches that it is known to have thermal module configured to calculate a vital physiological parameter related to body temperature (e.g. para 0009, 0011) to be analyzed with a hand-held device in order to correct or improve the blood pressure determination (e.g. para 0007) therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Watson with the teachings of Banet to provide for detecting a patient’s body temperature to be analyzed with a hand-held device in order to correct or improve the blood pressure determination. 


Regarding claim 10, Watson discloses the method for detecting the vital physiological parameters of a subject according to claim 9, characterized in that it further comprises the steps of: - calculating a vital physiological parameter related to heart rate by means of a cardiac module (e.g. para 0074);  - calculating a vital physiological parameter related to breathing rate by means of a respiration module (e.g. para 0105); - calculating a vital physiological parameter but fails to disclose calculating a vital physiological parameter related to body temperature by means of a thermal module. Banet teaches a method and apparatus for measuring a patient’s body parameters and teaches that it is known to have thermal module configured to calculate a vital physiological parameter related to body temperature (e.g. para 0009, 0011) to be analyzed with a hand-held device in order to correct or improve the blood pressure determination (e.g. para 0007) therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Watson with the teachings of Banet to provide for detecting a patient’s body temperature to be analyzed with a hand-held device in order to correct or improve the blood pressure determination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792